DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 08/17/2020. Please note Claims 1-10 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an AR (Augmented Reality) module” and “at least one image adjustment module” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and equivalents thereof, since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose specific structures or 
Furthermore, Claim 1 recites an “APP”. This term lacks definition. Clarification is needed. For further examination purpose, the “APP” is treated as “application”. 
Claim 6 recites similar limitation of claim 1 and is therefore rejected. 
Other claims are dependent from claim 1 or claim 6, and are therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20200120380 A1), in view of Zhou (US 20200021795 A1).
Regarding Claim 1, Hu discloses a panoramic augmented reality system for live streaming a scene, comprising: 
at least one panoramic camera device positioned in the scene ([0066] “acquiring image information of the VR playback terminal by means of a camera preset around the VR playback terminal and locating the image information so as to obtain the first position information of the VR playback terminal” [0107] “The AR video source performs video collection by means of a wireless camera or a 360.degree. C. full-view collection device.”); 
a networked storage data-linked with the at least one panoramic camera device for receiving a panoramic image captured by the at least one panoramic camera device ([0066] “… the camera being connected with the server via a cable or via a wireless transmission network.”); 
at least one electronic device connected to the networked storage ([0049] “FIG. 5 is a schematic diagram of a structure of a VR playback terminal according to a sixth embodiment of the present disclosure”); 
an APP configured in the at least one electronic device for accessing the panoramic image ([0172] “The memory 209 is used for storing program codes and transmitting the program codes to the processor 210.”); 
an AR (Augmented Reality) module configured in the at least one electronic device for processing panoramic image using AR technique ([0004] “AR technology is a technology that seamlessly integrates real world information and virtual world information.” [0171] “The processor 210 may be a general-purpose processor, such as a central processing unit (CPU), and may also be a digital signal processor (DSP), an application specific integrated circuit (ASIC), or an integrated circuit which is configured to implement one or more of the embodiments of the present disclosure.”); and 
at least one image adjustment module ([0168] “The video transmission method in the fifth embodiment of the present disclosure… performs fine adjustment to the VR video and/or the AR video by means of the GPU in the VR playback terminal”) configured in the electronic device that detects a position and a direction of a user of the at least one electronic device (Fig. 5, 501. [0145] “At S501, first position information of the VR playback terminal is acquired in real time according a motion trajectory of the head of the user wearing the VR playback terminal.”), produces with the AR module a display image according to the position and direction of the user in the 3D space (Fig. 5, 502 and 503. [0149] “sending the first position information of the VR playback terminal acquired in real time to the server in real time via a wireless transmission network, so that the server predicts the second position information of the VR playback terminal within the set time length according to the first position information.” [0150] “At step S503, when a compressed video of a viewing angle that corresponds to the second position information sent by the server is received, the compressed video is played back”), and shows the display image on the at least one electronic device (Fig. 5, 503. [0150] “…the compressed video is played back”), where, when the user physically moves, the at least one image adjustment module detects the user's movement in the 3D space ([0021] “receiving the first position information sent by the VR playback terminal in real time”) and continuously updates the display image according to a new position and a new direction of the user in the 3D space with the AR module ([0189] “At step S805, the first VR payback terminal acquires a current real-time position of the head of a user corresponding to the first VR payback terminal, uses an ATW algorithm to perform fine adjustment to the compressed VR video by means of a GPU preset in the first VR playback terminal, and plays back a VR video that is adjusted to the current real-time position of the head of the user corresponding to the first VR payback terminal.”). 
Hu does not expressly disclose the step to produce a 3D space corresponding to the scene.
However, in the same field of endeavor, Zhou discloses an AR (Augmented Reality) module configured in the at least one electronic device for processing panoramic image using AR technique to produce a 3D space corresponding to the scene ([0055] “The decoding and rendering phase means that the client first decodes and restores the panoramic video by using a decoder, to obtain the panoramic video image, performs 3D scene reconstruction on the panoramic video image based on the projection type, and then selects, based on a user field of view, a part of the panoramic video image obtained after 3D scene reconstruction, to project and present the part of image to the user.”). Notice that Zhou also teaches the image adjustment module and corresponding functions ([0055] “…then selects, based on a user field of view, a part of the panoramic video image obtained after 3D scene reconstruction, to project and present the part of image to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Hu with the feature of producing a 3D space corresponding to the scene. Doing so could assist the evaluation and calculation of position information.
Regarding Claim 2, Hu-Zhou discloses the panoramic augmented reality system according to claim 1, wherein the at least one image adjustment module (Hu, Fig. 5) comprises a control module (Hu, Fig. 5, 210) and receives a control signal from the control module (Hu, Fig. 5, the signals sent by processor 210 at least control the data in memory 209. Therefore, the signal received from the processor 210 can be interpreted as “a control signal”. Alternatively, see Hu [0150], “when a sharing instruction triggered by the user is received” inherently teaches a control module capable of receiving user’s input, or at least render the claimed “control module” obvious). 
Regarding Claim 3, Hu-Zhou discloses the panoramic augmented reality system according to claim 1, wherein the networked storage further stores a recording of the live streaming of the scene (Hu [0097] “At step 202, according to the second position information, a video of a viewing angle that corresponds to the second position information is acquired from a preset video source.”). 
Regarding Claim 4, Hu-Zhou discloses the panoramic augmented reality system according to claim 1, wherein the at least one panoramic camera device is mounted on an electronic appliance (Hu [0184] “the camera being connected with the server via a cable or via a wireless transmission network” inherently teaches an electronic appliance which is capable of communicating with the server, or at least render the claimed “electronic appliance” obvious). 
Regarding Claim 6, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 7, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 8, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject this claim.
Regarding Claim 9, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20200120380 A1), in view of Zhou (US 20200021795 A1), further in view of KAWAKAMI (US 20210250653 A1).
Regarding Claim 5, Hu-Zhou discloses the panoramic augmented reality system according to claim 1. In the same field of endeavor, KAWAKAMI discloses wherein the APP comprises a user donation unit for the user to make donation and a message input unit for the user to enter text ([0005] “Implementation of a tip jar function can provide an incentive to distributors to create more content. By superimposing on the content an icon corresponding to the consideration paid by a viewer along with the name (nickname) of the viewer and comments, the tip jar function can contribute to the formation of an interactive community in which the distributor can thank viewers for their contributions and other viewers can respond to large contributions. A viewer making a contribution can also make an appeal to the distributor and other viewers based on the amount of money contributed. In other words, the tip jar function also encourages viewers to reveal themselves.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Hu-Zhou with the features of implementing a donation function and a commenting function. These are well-known features in the art. Implementing these functions could help to provide an incentive to developers and form an interactive community.
Regarding Claim 10, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613